Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-1184114-A2, hereinafter EP’114, in view of Imanaga (US 4,983,079), further in view of Reinhardt (US 2007/0134071), further in view of Sampath (US 2008/0019787).
Regarding claim 1, EP’114 discloses a drill rotatable about a central axis (See Figure 1), comprising: a front end and a rear end opposite to each other in a direction along the central axis (See Figure 2); an outer peripheral surface; a cutting edge 8 formed at the front end and extending from the outer peripheral surface toward the central axis; a flank face 6a contiguous with the cutting edge (See Figure 2); a flute formed on the outer peripheral surface and extending spirally around the central axis from the front end toward the rear end (See Figures 1 and 2);a leading edge of the outer peripheral surface that is located adjacent to the flute; a margin 11a contiguous with the leading edge (See Figure 1); and a thinning rake face 13a contiguous with the flute (See Figure 2), wherein the cutting edge 8 has a main cutting edge 8b extending from the outer peripheral surface and a thinning cutting edge 8a contiguous with an end of the main cutting edge 8b away from the outer peripheral surface (See Figure 1), the flute includes a main rake face contiguous with the main cutting edge from the opposite side of the flank face (See Figure 2), the thinning rake face 13a is contiguous with the thinning cutting edge 8a from the opposite side of the flank face, the angle formed by the main rake face and the central axis is -5° [0009], the core increment of the cutting edge (Note: the distance between the cutting edge and a parallel line extending through the central longitudinal axis of the drill) is greater than a width of the margin (See Figure 1); and the drill is fully capable of drilling low carbon steel.
EP’114 does not disclose wherein an angle formed by the thinning rake face and the central axis is equal to an angle formed by the main rake face and the central axis.  Imanaga discloses a drill having a cutting edge with a thinning rake face wherein the rake face has an angle between 0 and -5° (Col. 7, Lines 55-65) (See Figures 12 and 14).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the thinning angle to be -5° in order to strengthen the cutting edge.  
EP’114 further does not disclose wherein a width of the main rake face is 0.07 mm or more and 1.5 mm or less.  Reinhardt disclose a drill having a main rake face 34 having a width in the range of 0.05 to 0.30mm [0068].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’114 in view of Reinhardt, such that the main rake face has a width between 0.07 mm and 1.5mm depending on the material to be cut.
EP’114 further discloses a core increment of the cutting edge (Note: the distance between the cutting edge 8 and a parallel line running through the central longitudinal axis of the drill).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the core increment of the cutting edge to be between 0.05 times or more and 0.12 times or less than the diameter of the drill since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the core increment of the cutting edge in order to provide the drill with an appropriately sized internal cutting edge near the chisel edge.
EP’114 further does not disclose wherein the cutting edge is roundly honed, the radius of curvature of the cutting edge is 0.015 mm or more and 0.3 mm or less.  Sampath further discloses a drill having a honed cutting edge, the radius of curvature of the cutting edge is 0.015 mm or more and 0.3 mm or less (Note: the cutting edge has a radius between 5 and 30 microns or .005-.03 mm) [0017].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’114, in view of Sampath, such that the cutting edge roundly honed, the radius of curvature of the cutting edge is 0.015 mm or more and 0.3 mm or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case one of ordinary skill would modify the cutting edge to have a honed radius between 0.015 mm and 0.3 mm in order to increase the tool of the life.

Claims 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-1184114-A2, hereinafter EP’114, in view of Imanaga (US 4,983,079), further in view of Reinhardt (US 2007/0134071), further in view of Sampath (US 2008/0019787) further in view of Tamura (US 2014/0193220).
Regarding claim 2, EP’114, as modified, discloses the drill of claim 1 as set forth above.  EP’114 does not disclose an angle formed by the main rake face and the flank face that is not less than 75° and not more than 100°.  Tamura discloses a drill having an angle formed by a main rake face and a flank face that is not less than 75° and not more than 100° [0040].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’114, in view of Tamura, such that the angle formed by the main rake face and the flank face is between 75° and 100° in order to provide the appropriate clearance to the front of the drill. 
Regarding claim 3, EP’114, as modified, discloses the drill of claim 1 as set forth above.  EP’114 does not disclose wherein the angle formed by the main rake face and the central axis is not less than 2° and not more than 7°.  Tamura discloses a drill having a main rake face with an angle between 5° and 10° [0012].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’114, in view of Tamura, such that the angle formed by the main rake face and the central axis is not less than 2° and not more than 7° depending on the material to be machined.
Regarding claim 6, EP’114 substantially discloses all of the claim limitations as set forth above.  EP’114 does not disclose an angle formed by the main rake face and the flank face that is not less than 75° and not more than 100°.  Tamura discloses a drill having an angle formed by a main rake face and a flank face that is not less than 75° and not more than 100° [0040].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’114, in view of Tamura, such that the angle formed by the main rake face and the flank face is between 75° and 100° in order to provide the appropriate clearance to the front of the drill. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722